Title: To James Madison from Valentin de Foronda, 31 October 1808
From: Foronda, Valentin de
To: Madison, James



Muy señor mío:
Philada. 31 de Octubre de 1808

Tengo la honra de anunciar à V S, que acabo de recibir cartas muy atrasadas, del Señor Virrey de Mexico, y que con fha. de 30. de Junio, me partícipaba, que los subditos de estos Estados, cuyos nombres se verán en la nota adjunta,  en las costas de la Californía por las dos Fragatas Nelson y Tom, causaron de gastos 2623.$ 7. granos, como resulta de la cuenta orígínal, que acompaña; y que reclame ésta cantidad de este Gobno.  Así lo hago, esperando que V. S. se servira dar las ordenes correspondíentes para que se me reíntegre.
Ygualmente, con fha. de 29. de Julio de 1807, reclama el Señor Virrey de Mexíco la cantidad de 349.$.6.rs. y 3. gs., resultantes de los gastos qe. hicíeron los quatro Amerícanos, que se encontraron en las costas de la alta California, y que se embarcaron de orden del Gobíerno Español en Veracruz el 11. de Junio de 1807. 3. de ellos; habíendo quedado el otro a evacuar un Negocio particular.
Con este motivo, no puedo menos de hacer presente à V. S. que no se me ha contextado a mi carta del 22. de Marzo, en que remitio cuentas de los 21.633. Ps. 6 rs. 7. gs. del Señor Salcedo, ni à la que escribí sobre el mismo asunto el 3. de Junio solicitando una contextacion de VS y que aun no he recibido.  Me ofrezco con todos los Respetos debidos à la obediencia de V S, y pido á Díos gue. su vida ms. as.  B. L. M de V S. su mas atento servidor

Valentin de Foronda

